Citation Nr: 1801857	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a disability claimed as right side nerve disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include a sleep problems and concentration problems.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Robin E. Hood, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant had confirmed active service in the U.S. Navy from July 1971 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeals were previously before the Board in June 2017 when they were remanded for the appellant to be afforded a hearing before a Veterans Law Judge (VLJ) of the Board.  The appellant testified at a hearing before the undersigned in August 2017.

At the hearing before the undersigned it was noted that the RO had previously characterized the issues on appeal regarding psychiatric disorder, sleep disorder, and concentration problems as separate disabilities, and that these disabilities were being consolidated into one issue.  As such, the issues have been recharacterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing before the undersigned, the appellant reported that he served longer than identified in the Armed Forces of the United States Report of Transfer or Discharge, DD 214, associated with the claims file.  The appellant reported that he graduated from basic training in Orlando, Florida and that relatives attended the graduation ceremony.  In addition, the appellant reported that, thereafter, he was sent to San Diego, California and the Philippines.  He further reported that he served aboard the U.S.S. Midway.  It was further noted that the appellant's representative was attempting to obtain Defense Finance Accounting Service (DFAS) records regarding the appellant's pay in service.  However, this had not yet been accomplished.

Other statements by the appellant's representative, associated with the claims file, indicate that the appellant reported serving aboard the U.S.S. Enterprise and U.S.S. Kennedy.

Review of the claims file reveals a response to Request for Information on a form 3101, reporting the same dates of service as noted on the appellant's DD 214, and requests to the appellant asking that he provide any service treatment records in his possession.

Although there are several inconsistencies in the appellant's reports of his service, there have been no attempts to obtain and associate with the claims file records from DFAS, which may verify additional service by the appellant.  Thus, the Board finds it necessary to remand the claims for additional attempts to verify the appellant's complete period of active service.

VA treatment records associated with the claims file reveal that the appellant has been noted to have hearing loss in problems lists.  A treatment record dated in April 2015 indicates that the appellant had audiograms in 2011 with normal hearing.  It was noted that after audiological assessment in April 2015 the appellant's hearing within normal limits in both ears.  An audiogram was noted to have been performed in April 2015 and to be available in CPRS.  However, the audiogram has not been associated with the claims file.  In addition, review of the claims file does not reveal VA audiological testing results from 2011.  Furthermore, review of the claims file reveals that the appellant receives consistent care from VA.  The most recent VA treatment record regarding the appellant associated with the claims file is dated in June 2016.  On remand attempts must be made to obtain and associate with the claims file records of audiological evaluation dated in 2001, the audiogram associated with the April 2015 VA audiological evaluation, and all VA treatment records regarding the appellant dated since June 2016.  See 38 C.F.R. § 3.159 (2017).

As the adjudication of the issues of entitlement to service connection for bilateral hearing loss, a right side disorder, and an acquired psychiatric disorder may impact upon the claim of entitlement to a TDIU, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board, therefore, will defer adjudication of the issue of entitlement to a TDIU until the issues of entitlement to service connection for bilateral hearing loss, a right side disorder, and an acquired psychiatric disorder are adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file records of the VA audiological evaluation dated in 2011, the audiogram associated with the April 2015 VA audiological evaluation, and all VA treatment records regarding the appellant dated since June 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Contact the National Personnel Records Center (NPRC), the Defense Finance Accounting Service (DFAS), and any other appropriate source, to verify the Appellant's period(s) of active service.  All records and/or responses received should be associated with the claims file.  A formal determination of the appellant's verified service dates should be prepared.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  Thereafter, if and only if additional service is confirmed, undertake any other development determined to be warranted, to include but not limited to, obtaining additional service treatment records associated with any additional identified period of service and/or affording the appellant a VA medical examination(s).

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

